                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

TRENT TOMPKINS,                                 )
                                                )
              Plaintiff,                        )       Civil Action No. 19-1089
                                                )       Magistrate Judge Maureen P. Kelly
                      V.                        )
                                                )       Re: ECF Nos. 39 and 41
PRIMECARE MEDICAL, INC., ERNA                   )
CRAIG, THREE JOHN DOE                           )
DEFENDANTS, and EIGHT JOHN DOE                  )
DEFENDANTS                                      )
                                                )
              Defendants.                       )

                                  MEMORANDUM ORDER

       Plaintiff Trent Tompkins ("Plaintiff'), an inmate at the State Correctional Institution at

Camp Hill ("SCI - Camp Hill"), has presented an amended civil rights complaint which he has

been granted leave to prosecute without prepayment of costs alleging that Defendants violated his

constitutional rights through the unlawful use of force at a time when Plaintiff suffered a

psychiatric event and in otherwise failing to treat and/or accommodate his serious mental health

condition. ECF No. 17.

       Presently before this Court are Plaintiffs Motion for Permission seeking leave to file a

motion for appointment of counsel, ECF No. 39, and Plaintiffs Motion to Appoint Counsel for a

Specified Purpose, ECF No. 41. In particular, Plaintiff seeks the appointment of counsel to assist

in drafting an amended complaint to perfect his claims for discrimination under the Americans

with Disabilities Act, and to obtain a Certificate of Merit in compliance with Pennsylvania state

law in support of state law claims for inadequate mental health treatment. Id. at 2. Plaintiffs

motions require the Court to determine whether or not, under the facts and circumstances of this


                                                1
 case, the Court should exercise its discretion pursuant to 28 U.S.C. § 1915(e)(l) and request an

 attorney to represent Plaintiff in the prosecution of this action.

         In considering a motion for the appointment of counsel, the Court must determine whether

 or not to request counsel to represent this litigant under the provisions of 28 U.S.C. § 1915(e)(l),

 fully recognizing that if successful counsel may be entitled to recover fees under the provisions of

 Section 1988 of Title 42, United States Code. Section 1915(e)(l) gives the Court broad discretion

 to determine whether the appointment of counsel is warranted, and that determination must be

 made on a case-by-case basis. Tabron v. Grace, 6 F.3d 147, 157-58 (3d Cir. 1993).

         As a threshold matter the district court should consider whether the plaintiffs claim has

 arguable merit in fact or law. Parham v. Johnson, 126 F.3d 454,457 (3d Cir. 1997). See Tabron

 v. Grace, 6 F.3d at 155. If the court determines that the claim has some merit, the court should

 then consider the following factors:

                 1.     the plaintiffs ability to present his or her own case;

                2.      the complexity of the legal issues;

                3.      the degree to which factual investigation will be
                        necessary and the ability of the plaintiff to pursue
                        such investigation;

                4.      the amount the case is likely to tum on credibility
                        determinations;

                5.      whether the case will require the testimony of expert
                        witnesses; and

                6.      whether the plaintiff can attain and afford counsel on
                        his own behalf.

· Parham v. Johnson, 126 F.3d at 457. "The list of factors is not exhaustive, but instead should serve

 as a guidepost for the district courts. Correspondingly, courts should exercise care in appointing

                                                   2
counsel because volunteer lawyer time is a precious commodity and should not be wasted on

frivolous cases." Id. at 458.

         After careful consideration of Plaintiffs allegations, Plaintiffs Motion for Permission to

file a Motion for Appointment of Counsel, ECF No. 39, is granted. However, it would appear that

the appointment of counsel is not warranted and, therefore, the Court will not exercise its

discretion.

        Initially, it does not appear with any degree of certainty that Plaintiff is setting forth a

factual basis that demonstrates he will ultimately prevail on the merits.            Nevertheless, in

considering factors one and two, the litigant's ability to present his case and the difficulty of the

legal issues involved, it is clear that the ~ssues presented in the complaint are neither difficult nor

complex, and nothing in the record ind.icates that Plaintiff is incapable of presenting his case.

Plaintiff contends that his confinement has limited his ability to obtain relevant records and has

hindered his access to a typewriter so th.at he can neatly draft letters to potential attorneys. ECF

No. 41. However, discovery in accordance with Rule 26 of the Federal Rules of Civil Procedure

has not yet commenced and despite his limitations, Plaintiff has amply demonstrated his ability to

file motions, respond to motions and otherwise communicate with the Court during the course of

this litigation.

          Similarly, the third consideration, the degree to which factual investigation will be

necessary and Plaintiffs ability to conduct such investigation, does not weigh in favor of the

appointment of counsel since Plaintiffs case would basically rely on his testimony and it is

otherwise is too early in the litigation to determine what, if any, factual investigation will be

necessary.


                                                  3
         Further, while it may be that the credibility of witnesses will be at issue, as it is in every

case, it does not appear that the case will become a "swearing contest." To the extent Plaintiff

acknowledges the necessity to obtain a Certificate of Merit in compliance with Rule 1042.3 of the

Pennsylvania Rules of Civil Procedure as to certain of his claims, he has adequately demonstrated

his ability to identify and correspond with potential counsel and/or professionals to request

representation and assistance. See, ECF No. 20, ECF No. 41-3. Compliance with Rule 1042.3

may be accomplished by the filing of a Certificate of Merit prepared by an unrepresented party

provided he has obtained a written statement from an appropriate licensed professional that there

exists a reasonable probability that the care, skill or knowledge exercised or exhibited in the

treatment, practice or work that is the subject of the complaint, fell outside acceptable standards

and that such conduct was a cause in brii;iging about the harm alleged. Pa. R. Civ. P. 1042(a)(l).

Plaintiff has demonstrated that he has tµe ability to identify and correspond with professionals

outside of his facility and as such, this additional responsibility does not warrant the appointment

of counsel at this time. 1

         The Court does not intimate that Plaintiff would not benefit from the appointment of

counsel, but rather it appears that the appointment of counsel will not materially aid justice to such

a degree as to warrant the exercise of the Court's discretion. Thus, until such time as a showing is

made that the interests of justice require the Court to exercise its discretion, the Court declines to

do so. See Lassiter v. Dept. Social Services, 452 U.S. 18 (1981). Accordingly, the following



1
  It should also be noted that under our Local Rules of Court, motions for the appointment of counsel submitted by
incarcerated individuals who are proceeding pro ~e, as Plaintiff is, are not to be granted until after dispositive
motions have been resolved absent special circu~stances. W.D. Pa. LCvR IOC. Not only are there no special
circumstances surrounding this case but Defendapts have just recently been served with the Complaint and thus have
not yet had the opportunity to respond.

                                                        4
Order is entered:

          AND NOW, this 23rd day of December, 2019, IT IS HEREBY ORDERED that Plaintiffs

Motion to Appoint Counsel for a Specific Counsel, ECF No. 41, is DENIED without prejudice.

          In accordance with the Magistrate Judges Act, 28 U.S.C. § 636(b)(l), and Rule 72.C.2 of

the Local Rules of Court, the parties are allowed fourteen (14) days from the date of this Order to

file an appeal to the District Judge which includes the basis for objection to this Order. Any appeal

is to be submitted to the Clerk of Court, United States District Court, 700 Grant Street, Room 3110,

Pittsburgh, PA 15219. Failure to file a timely appeal will constitute a waiver of any appellate

rights.




cc:       Trent Tompkins ·
          QA1283
          SCI Camp Hill
          Po Box 33028
          Camp Hill, Pa 17011

          All counsel of record via CM/ECF




                                                 5
